DETAILED ACTION
Acknowledgements
Currently claims 1-24 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felten (U.S. Patent No. 10,344,565).
Regarding Claim 1, Felten discloses a downhole completion device for use in a wellbore (218), comprising: 
A hydraulic line-controlled device (238), the hydraulic line-controlled device (238) having a control line port (23) and one or more fluid leakage paths (within 12); and 
A density barrier (20) having first and second ends, wherein the first end is coupled to the control line port (23) and the second end is configured to couple to a 
Regarding Claim 2, Felten discloses the downhole completion device as recited in Claim 1, wherein the density barrier (20) further includes a circumferential loop (15) relative to the hydraulic line-controlled device (238), the axial loop (16) and the circumferential loop (15) preventing migration of leakage fluid from the one or more fluid leakage paths (within 12) to the surface installation (Column 3: lines 1-6) regardless of a directional orientation of the hydraulic line-controlled device (238).
Regarding Claim 3, Felten discloses the downhole completion device as recited in Claim 2, wherein the axial loop (16) and the circumferential loop (15) form an omnidirectional low density fluid trap.
Regarding Claim 4, Felten discloses the downhole completion device as recited in Claim 2, wherein the circumferential loop (15) further comprises a single circumferentially extending tubing section.
Regarding Claim 5, Felten discloses the downhole completion device as recited in Claim 4, wherein the -14-2018-102374 U1 US circumferentially extending tubing section extends at least 180 degrees around the hydraulic line-controlled device (238).
Regarding Claim 6, Felten discloses the downhole completion device as recited in Claim 2, wherein the circumferential loop (15) further comprises a pair of circumferentially extending tubing sections.
Regarding Claim 7, Felten discloses the downhole completion device as recited in Claim 6, wherein each of the circumferentially extending tubing sections extends at least 180 degrees around the hydraulic line-controlled device (238).
Regarding Claim 8, Felten discloses the downhole completion device as recited in Claim 2, wherein at least a portion of the circumferential loop (15) further comprises a tubing section that does not extend exclusively in the circumferential direction.
Regarding Claim 9, Felten discloses the downhole completion device as recited in Claim 1, wherein at least a portion of the axial loop (16) further comprises a tubing section that does not extend exclusively in the axial direction (bend points).
Regarding Claim 10, Felten discloses the downhole completion device as recited in Claim 1, wherein the axial loop (16) further comprises a pair of axially extending tubing sections (33).
Regarding Claim 11, Felten discloses the downhole completion device as recited in Claim 1, wherein the leakage fluid is at least one of a liquid and a gas having a density that is lower than the density of a control -15-2018-102374 U1 US fluid in the control line (12) (required in order for density barrier to function).
Regarding Claim 12, Felten discloses the downhole completion device as recited in Claim 1, further including a check valve (14) supported by the hydraulic line-controlled device (238), the check valve (14) oriented such that it is configured to be in downstream fluid communication with the control line (12) extending from the surface installation (Column 3: lines 1-6).
Regarding Claim 13, Felten discloses a subterranean production well, comprising: 

A wellbore (218) extending into a subterranean formation below the surface installation (Column 3: lines 1-6); 
A conduit (246) positioned within the wellbore (218) and extending into the subterranean formation; 
A control line (12) having an uphole end and a downhole end, the control line (12) extending from the surface installation (Column 3: lines 1-6) into the subterranean formation substantially along the conduit (246); and 
A downhole completion device coupled to the conduit (246), the downhole completion device including; 
A hydraulic line-controlled device (238), the hydraulic line-controlled device (238) having a control line port (23) and one or more fluid leakage paths (within 12); and 
A density barrier (20) having first and second ends, wherein the first end is coupled to the control line port (23) and the second end is coupled to the downhole end of the control line (12), the density barrier (20) having an axial loop (16) relative to the hydraulic line-controlled device (238) and positioned below the one or more fluid leakage paths (within 12), thereby preventing migration of leakage fluid from the one or more fluid leakage paths (within 12) up the control line (12) and to the surface installation (Column 3: lines 1-6).
Regarding Claim 14, Felten discloses the subterranean production well as recited in Claim 13, wherein the density barrier (20) further includes a circumferential loop (15) relative to the hydraulic line-controlled device (238), the axial loop (16) and the circumferential loop (15) preventing migration of leakage fluid from the one or more fluid 
Regarding Claim 15, Felten discloses the subterranean production well as recited in Claim 14, wherein the axial loop (16) and the circumferential loop (15) form an omnidirectional low density fluid trap.
Regarding Claim 16, Felten discloses the subterranean production well as recited in Claim 14, wherein the circumferential loop (15) further comprises a single circumferentially extending tubing section.
Regarding Claim 17, Felten discloses the subterranean production well as recited in Claim 16, wherein the circumferentially extending tubing section extends at least 180 degrees around the hydraulic line-controlled device (238).
Regarding Claim 18, Felten discloses the subterranean production well as recited in Claim 14, wherein the circumferential loop (15) further comprises a pair of circumferentially extending tubing sections.
Regarding Claim 19, Felten discloses the subterranean production well as recited in Claim 18, wherein each of the circumferentially extending tubing sections extends at least 180 degrees around the hydraulic line-controlled device (238)(Figure 5).
Regarding Claim 20, Felten discloses the subterranean production well as recited in Claim 14, wherein at least a portion of the circumferential loop (15) further comprises a tubing section that does not extend exclusively in the circumferential direction (bend portions).
Regarding Claim 21, Felten discloses the subterranean production well as recited in Claim 13, wherein at least a portion of the axial loop (16) further comprises a tubing section that does not extend exclusively in -18-2018-102374 U1 US the axial direction (bend portions).
Regarding Claim 22, Felten discloses the subterranean production well as recited in Claim 13, wherein the axial loop (16) further comprises a pair of axially extending tubing sections.
Regarding Claim 23, Felten discloses the subterranean production well as recited in Claim 13, wherein the leakage fluid is at least one of a liquid and a gas having a density that is lower than the density of a control fluid in the control line (12)(required in order for density loop to function).
Regarding Claim 24, Felten discloses the subterranean production well as recited in Claim 13, further including a check valve (14) supported by the hydraulic line-controlled device (238), the check valve (14) oriented such that it is configured to be in downstream fluid communication with the control line (12) extending from the surface installation (Column 3: lines 1-6).

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 13, the applicant argues that Felten fails to disclose a hydraulic line-controlled device, the hydraulic line-controlled device having a control line port and one or more fluid leakage paths as the device of Felten is a chemical injection line for injecting chemicals and not a device controlled hydraulically and also that the 
The examiner respectfully submits that while the invention of Felten does not disclose a piston being actuated within a fluid chamber, the limitation “hydraulic line-controlled device” can also include any device made to function with a pressurized fluid-bearing line, to include a chemical injection system. 
The examiner also respectfully submits that the applicant lists seals and gaskets [0026] and connection points [0029] as examples of common, well known leakage paths. The invention of Felten has multiple connection points between various elements within 12 (and other flow lines) that are both visible (such as the connection with 21) or implied (12 inherently having to connect to a fluid source in order to function). 
Lastly, the examiner respectfully submits that while the invention of Felten does not appear to be “closed loop” hydraulically, there is no limitation regarding a closed loop within the claimset.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679